Citation Nr: 0206009	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased evaluation for residuals of right 
hand injury with partial amputation of the right index and 
middle fingers with associated nerve involvement, currently 
rated as 50 percent disabling, to include a separate 
compensable rating for the complete amputation of the right 
index finger.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations by the New York, New York, 
Regional Office (RO).  Initially a rating in excess of 40 
percent for partial amputation of the right index and middle 
fingers with associated nerve involvement was denied.  The 
veteran disagreed with that action.  During the course of 
this appeal, a separate 10 percent rating for scars of the 
right hand has been assigned.  There has been express 
agreement with that determination, and as such, there is no 
appeal as to that issue ongoing.

In August 2001, the RO determined that the April 1973 rating 
decision granting service connection for the veteran's right 
hand disability and assigning a 40 percent evaluation for the 
minor hand was clearly and unmistakably erroneous (CUE).  It 
was explained in a supplemental statement of the case that 
the ratings for diagnostic codes for median nerve impairment 
were 10, 30, 50, and 70 percent.  Thus, it was held to be CUE 
to have assigned a 40 percent rating.  In view of the RO's 
determination involving CUE in the April 1973 decision, the 
veteran's right hand disability is currently rated as 50 
percent disabling for the major hand.  This rating, however, 
is apparently for nerve damage.  As will be explained below, 
a separate rating is indicated for the complete amputation of 
the right index finger.


FINDINGS OF FACT

1.  The veteran's service connected right hand disability is 
productive of no more than incomplete paralysis of the right 
median nerve; complete paralysis of the right median, radial, 
and/or ulnar nerve has not been demonstrated.

2.  There has been recent amputation of the right index 
finger with involvement of the metacarpal bone.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the neurological damage to the right hand, residuals of 
the hand injury, have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8515 (2001).

2.  A separate 30 percent rating, but no more, for amputation 
of the right index finger with metacarpal involvement is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5153 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Medical records on file reveal that the veteran sustained 
significant injury to the right hand as a result of an in-
service blast injury.  There was some median nerve 
neuropathy, amputation of the distal interphalangeal of the 
long finger.  There was some weakness of handgrip.  Initially 
a 30 percent rating was assigned under diagnostic code 8515.  
Subsequently, there was determined to be some flexion 
deformity of the right index finger, amputation of the distal 
interphalangeal of the index finger.  A 40 percent rating was 
granted by rating of April 1973, and diagnostic code 5222 was 
added to 8515.  It appears that this was a combined rating 
for the amputations and the neurological changes.  

By rating action of August 2001, it was decided that there 
was CUE in the April 1973 rating action which had not 
assigned a 50 percent rating for the nerve impairment.  It 
was noted in a supplemental statement of the case that Code 
8515 does not have a 40 percent rating.  Thus the 50 percent 
rating was assigned for median nerve damage.  

The veteran filed a claim for increase in December 1994.  In 
support of his claim are VA outpatient treatment records 
dated from May 1994 to January 1995.  These records show that 
the veteran complained of chronic pain secondary to fused 
second finger and was asking for amputation of the second 
finger.  X-rays showed status post partial amputation of the 
distal aspect of the right second and third fingers; evidence 
of old solidly healed moderately displaced angulated and 
foreshortened fractures involving the mid-diaphysis of the 
second and third metacarpal, there were features of mild to 
moderate osteoarthritis involving the first carpometacarpal 
joint and the first through third metacarpophalangeal joints 
and the right wrist joints were well maintained.  The veteran 
underwent a second ray amputation in October 1994.  Post 
surgical examination showed some swelling in the distal 
portion of the third digit.  There was good range of motion 
in all the joints in the right hand.  He had much less 
swelling in the right hand and no pain.  The clinical 
impression was status post index finger amputation and 
scarring with stiffness in the first web space.  

In his notice of disagreement the veteran asserted that he 
has arthritis and tendinitis from the loss of the finger, 
that causes severe changes in the motion of his wrist and 
hand with use.  He stated that he lost strength and the 
ability to do fine motor movements.  He had trouble eating 
and buttoning his shirt or zipping sippers.  In his job as an 
electrician he had a great deal of difficulty because of the 
loss of the index finger.  He stated that now that his finger 
was totally amputated he believed a higher rating was in 
order.  

In his substantive appeal the veteran also indicated severely 
decreased strength due to arthritis pain and stiffness.  The 
trapezius joint was very painful due to the increased 
exertion necessary to use the thumb with the index finger 
removed.  The veteran was being treated with cortisone 
injections without relief.  The problems still existed 
despite physical therapy since February 1995.  

The veteran indicated in June 2001 that he had no further 
evidence to submit.  

On VA examination in July 2001 the examiner related the 
history of the veteran's right hand injury in detail, 
including the partial amputation of the right middle and 
index fingers.  At that time the veteran spent nine months in 
the hospital with reconstruction of the right hand involving 
rebuilding the muscles and a skin flap from the upper portion 
of the left chest wall.  This was ultimately revised in 1994 
when the entire index finger was amputated due to chronic 
unbearable pain and very little function.  The amputation was 
successful to the extent that it dramatically reduced the 
amount of pain the veteran's had in his right hand.  

Considering the functionality of the veteran's right hand 
devoid of it index finger and the tip of the third digit of 
the right hand, which resulted from the original injury, the 
right hand assumes a "claw-like" configuration when not in 
use.  The veteran straightened the fingers by pressing the 
palm of his hand on his thigh.  There was pain constantly in 
the hand of a low-grade nature, particularly in the area of 
the thenar and hypothenar eminences.  This pain increased and 
propagated proximately to the mid forearm during use of the 
hand.  The hand was limited in strength and dexterity during 
fine motor coordination such as using a screwdriver or pen.  
Use of a screwdriver was limited to about a minute.  The 
veteran using his pincer involving the little finger and 
thumb, such as when holding a newspaper, also fatigued to 
where he could not read his entire newspaper at one time.  As 
the hand fatigued in the thumb and fifth digit, the fifth 
digit tended to cross over the fourth digit, and it as well 
as the thumb, tended to cramp on more prolonged usage at 
which point the veteran would stop and try to straighten the 
thumb and fingers.  

Considering sensation, the tips of the third and first digits 
were hypersensitive to touch.  Sensation, more proximally in 
these fingers as well as the fourth digit on the volar 
surface, was reduced when compared to areas on the left hand.  
There were scars on the upper left portion of the anterior 
surface of the veteran chest, a scar at the right wrist 
running horizontally and a scar in the web between the thumb 
and the third digit, both on the volar and extensor surface 
of the hand.  It was noted that when the hand was subjected 
to cold it numbed quickly and was painful on rewarming.  It 
also seemed to perspire more.  When using the hand in cold 
weather it tended to cramp readily and the scarred areas 
became more painful than their baseline discomfort.  

Physical examination revealed the obvious missing second 
digit at the metacarpal interphalangeal joint.  The fifth 
digit crossed over the fourth digit when the hand was relaxed 
to the extent of 30 degrees.  The distal phalanx of the fifth 
digit was deviated toward the palm of the hand when compared 
to the middle phalanx by 18 degrees.  The third digit of the 
hand was flexed to 11 degrees to the palmar surface and the 
middle phalanx 68 degrees to the palmar surface.  Similar 
measurements were noted in the remaining fourth and fifth 
digits of the hand and the extent distal phalanges of the 
fourth and fifth digits were 33 degrees inflexion to the 
middle phalanges.  

Neurological examination revealed no atrophy of the muscle on 
the right hand when compared to the left however the grip was 
approximately 70 percent of power when compared to that of 
the left hand.  Tensor strength between the thumb and fifth 
digit was decreased to 50 percent when compared to that of 
the left hand.  Testing sensation corroborated that described 
using light tough and pinprick sensation.  Vibratory function 
was equivalent bilaterally.  The peripheral pulses at the 
radial artery were normal and equal.  

The clinical impression was status post blast injury to the 
right hand with partial amputation of the distal phalanx of 
the third digit of the right hand and subsequent amputation 
of the second digit of the right hand; decrease in motor 
strength and sensory deficits and paresthesia as well as 
alterations in the neurovascular function, limitations in 
motion and cramping phenomena on usage.  

Analysis

As an initial matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000) became effective.  It rewrites the 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, eliminates 
the well-grounded claim requirement, and requires VA to 
provide additional assistance in developing all facts.  See 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  It is 
arguably applicable to claims pending before the VA at the 
time of its enactment, including the case currently before 
the Board.  The RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA.  Although the RO did not readjudicate this case after 
the VCAA enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.

The statements of the case (SOC) and supplemental SOCs 
advised the veteran of the pertinent law and regulations as 
well as the basis denying increased ratings.  Also, by 
reciting the applicable law and regulations, notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  The veteran has 
been afforded VA examination, which includes relevant medical 
opinion.  With regard to the adequacy of the examination, the 
Board notes that the examination report reflects that the VA 
examiner reviewed and recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examination, and offered appropriate assessments and 
diagnoses.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  Accordingly, the 
Board finds that the notification and duty-to-assist 
provisions mandated by VCAA have essentially been satisfied 
in this case and that the veteran is not prejudiced by a lack 
of initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2001), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

The veteran has been assigned a 50 percent rating under the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8515 
based on severe incomplete paralysis of the median nerve of 
the major extremity.  Under the provisions of this disability 
code, a maximum 70 percent rating is assigned for complete 
paralysis of the median nerve of the major upper extremity 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand), incomplete and defective 
pronation, an absence of flexion of the index finger and 
feeble flexion in the middle finger, an inability to make a 
fist (the index and middle fingers remaining extended), an 
inability to flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm, weakened flexion of the wrist, and pain with trophic 
disturbances.

Under the criteria of 38 C.F.R. § 4.124(a), Diagnostic Code 
8514, severe incomplete paralysis of the radial nerve in the 
major extremity is also assigned a 50 percent rating.  Under 
the provisions of this diagnostic code, a maximum 70 percent 
rating is assigned for complete paralysis of the radial nerve 
of the major upper extremity with drop of the hand and 
fingers perpetually flexed wrist and fingers, adduction of 
the thumb falling within the line of the outer border of the 
index finger, an inability to extend the hand at the wrist, 
an inability to extend the proximal phalanges of the fingers, 
an inability to extend the thumb or make lateral movements of 
the wrist, weakened supination of the hand, weakened 
extension and flexion of the elbow, loss of the synergic 
motion of the extensors seriously impairing handgrip, and, 
very rarely, total paralysis of the triceps.

Under the criteria of 38 C.F.R. § 4.124(a), Diagnostic Code 
8516, a maximum 60 percent rating is assigned for complete 
paralysis of the ulnar nerve of the major upper extremity 
with "griffin claw" deformity due to flexor contracture of 
the ring and little fingers.  Very marked atrophy in the 
dorsal interspace and the thenar and hypothenar eminences, 
and loss of extension of the ring and little fingers with an 
inability to spread the fingers (or the reverse) an inability 
to adduct the thumb, and weakness of wrist flexion.

Review of the record, including the recent VA examination in 
2001, clearly indicates that the veteran's right hand 
disability is equivalent to severe incomplete paralysis of 
the median nerve in the veteran's major upper extremity.  
However, the clinical evidence of record does not demonstrate 
symptomatology due to the neurological impairment of the 
service connected right hand disability of such severity as 
to indicate complete paralysis of the right median nerve, 
complete paralysis of the right ulnar nerve, or complete 
paralysis of the right radial nerve.  The veteran's right 
hand does not incline to the ulnar side, and there is no 
clinical evidence of either an "ape hand" or "griffin 
claw" deformity.  The record does not demonstrate that the 
right index and middle fingers extend more than normally or 
that the veteran's right wrist or fingers are permanently 
flexed.  No atrophy of the muscles of the thenar eminence has 
been noted and the veteran does not suffer from abnormalities 
in the motion of the right wrist, hand, fingers and/or thumb 
that would suggest complete paralysis in the median nerve, 
the ulnar nerve, or the radial nerve.  There is no evidence 
of incomplete and defective pronation of the forearm and the 
record does not show any dysfunction of flexion in the thumb, 
index finger and/or the middle finger.  The veteran has a 
weakened grasp in his right hand, but grip was 70 percent of 
that of the left hand.  Further, there is no indication that 
the veteran cannot make a fist of the right hand.  The 
veteran can oppose and abduct the right thumb and there is no 
evidence of trophic changes in the right wrist area.  Since 
the veteran's right hand disability does not result in 
symptoms that cause complete paralysis of the right median 
nerve, or complete paralysis of the ulnar nerve, or complete 
paralysis of the radial nerve, an evaluation in excess of 50 
percent for the veteran's right wrist disability is not 
currently warranted. 

It is noted that the neurological rating assigned 
contemplates the rating assigned for diminished handgrip and 
neurological changes.  It is determined, however, that the 
complete amputation of the right index finger with metacarpal 
involvement is a separate anatomical function.  As such, a 
separate 30 percent rating is warranted under Diagnostic Code 
5153.  This is the maximum rating assigned under that code 
for amputation of that single finger.  

The end result of this action, with the 50 percent rating 
assigned for the neurological damage and the 10 percent 
rating for scars is that a combined 70 percent rating.  This 
is equivalent to the loss of use or amputation of the hand.  
Thus a higher rating could not be assigned without violation 
of the amputation rule.  38 C.F.R. § 4.68.

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, that the application of these sections does not 
result in a higher rating for right hand injury residuals.  
The Board specifically has considered the veteran's 
complaints of pain, incoordination, fatigability, and 
weakness and has determined that such complaints are inherent 
in a finding of severe incomplete paralysis and the other 
ratings assigned as a result of this decision.  Therefore, 
these symptoms are appropriately considered within the rating 
criteria for this disability as well as the severity and 
frequency of those symptoms.  Although the Board is required 
to consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).  

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  When the entire history of 
the disorder at issue is reviewed, based upon the objective 
medical evidence together with the veteran's contentions 
regarding the manner in which it arose and its 
manifestations, the Board can discern no basis for assigning 
a rating higher than the 50 percent for right hand injury 
residuals currently in effect.  38 C.F.R. § 4.7 (2001).

Accordingly, this neurological disability is adequately 
reflected by the 50 percent rating currently assigned for 
this disorder under Diagnostic Code 8515 and that the 
benefit-of-the-doubt rule does not apply as to this issue.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

The residuals of the right hand injury manifested by 
amputation of the right index finger, warrant a 30 percent 
rating but no more.  38 C.F.R. § 4.71a Code 5153.


ORDER

Entitlement to an increased evaluation for residuals of right 
hand injury with partial amputation of the right index and 
middle fingers with associated nerve involvement is denied.

Entitlement to a separate 30 percent rating for amputation of 
the right index finger is granted subject to the law and 
regulations governing the award of monetary benefits.  The 
appeal is allowed to this extent.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


